Citation Nr: 0620100	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-17 833	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
myositis to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a brain disorder to 
include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple skin 
disorders to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for high blood 
pressure.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a dental condition.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical spine 
degenerative joint disease (DJD).

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for generalized joint 
pain.

9.  Entitlement to service connection for generalized muscle 
pain.

10.  Entitlement to service connection for a gastrointestinal 
disorder.

11.  Entitlement to service connection for atrophy of the 
testes.

12.  Entitlement to service connection for hepatitis C.

13.  Entitlement to service connection for a sleep 
disturbance.

14.  Entitlement to a compensable rating for infectious 
hepatitis.

15.  Entitlement to a rating higher than 10 percent for an 
anxiety disorder.

16.  Entitlement to a rating higher than 60 percent for a 
herniated nucleus pulposus, L4-S1.

17.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from March 1969 to October 
1970 and from January 1991 to July 1991, including service in 
Southwest Asia during the Persian Gulf War.  The veteran also 
was a Member of the Puerto Rico Army National Guard (PRANG) 
between May 1976 and March 2000.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
originally had jurisdiction over this appeal, and San Juan, 
Puerto Rico, to which jurisdiction over this case was 
transferred and which forwarded the appeal to the Board.

The issues of entitlement to a rating higher than 60 percent 
for a herniated nucleus pulposus, L4-S1, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1999, the RO denied the veteran's claims for 
service connection for right shoulder myositis, a brain 
disorder, multiple skin disorders, and a dental condition, 
and denied his petition to reopen his previously denied claim 
for service connection for high blood pressure.  Although 
notified of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal any of those 
denials.

2.  The additional evidence received regarding the claims 
denied in that April 1999 decision is either cumulative or 
redundant, does not bear directly and substantially on the 
specific matters under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of any of the denied claims.

3.  In March 1996, the RO denied the veteran's claim for 
service connection for cervical spine DJD.  Although notified 
of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal.

4.  The additional evidence received since that March 1996 
decision is either cumulative or redundant, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.

5.  The preponderance of the competent, probative evidence of 
record reflects that the veteran does not have a headache 
disorder, and, to the extent that he is competent to testify 
that he has this disorder, it is not related to service or 
any period of active duty for training (ACDUTRA) or inactive 
duty for training (INACDUTRA).

6.  The evidence reflects that there is diagnosed or 
identifiable malady or condition underlying the veteran's 
generalized joint and muscle pain.

7.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's gastrointestinal-related 
symptoms during service were acute and transitory and 
resolved without residual disability and he does not 
currently have a gastrointestinal disorder.

8.  The preponderance of the competent, probative evidence 
record reflects that the veteran does not currently have 
atrophy of the testes, and his moderate left varicocele was 
acute and transitory and resolved without residual 
disability.

9.  The preponderance of the competent, probative evidence of 
record reflects that the veteran does not have and has not 
had hepatitis C.

10.  The preponderance of the competent, probative evidence 
of record reflects that the veteran does not have and has not 
had a sleep disorder.

11.  The preponderance of the competent, probative evidence 
of record reflects that the veteran's hepatitis B is 
nonsymptomatic, with no physical signs of liver disease, and 
does not cause incapacitating episodes or fatigue, malaise, 
and anorexia.

12.  The preponderance of the competent, probative evidence 
of record reflects that the veteran's anxiety disorder causes 
depression and memory loss, but not symptoms such as 
flattened affect, problematic speech, or weekly or more 
frequent panic attacks.


CONCLUSIONS OF LAW

1.  The RO's April 1999 decision denying the claims for 
service connection for right shoulder myositis, a brain 
disorder, multiple skin disorders, a dental condition, and 
his petition to reopen the previously denied claim for 
service connection for high blood pressure, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).

2.  The evidence received since that April 1999 decision is 
not new and material and, therefore, is insufficient to 
reopen any of the claims denied therein.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The RO's March 1996 decision denying the claim for 
service connection for cervical spine DJD is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).

4.  The evidence received since that March 1996 decision is 
not new and material and, therefore, is insufficient to 
reopen the claim for service connection for cervical spine 
DJD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

5.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

6.  Generalized joint and muscle pain are not disorders for 
which service-connection may be granted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), dismissed in part vacated in part on other 
grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1362 (Fed. Cir. 2001).

7.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

8.  Atrophy of the testes was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

9.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

10.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

11.  The criteria have not been met for a compensable 
evaluation for hepatitis B.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7345 (2005); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (effective prior to July 2, 
2001).

12.  With reasonable doubt resolved in favor of the veteran, 
the criteria have been met for an evaluation of 30 percent, 
but no higher, for an anxiety disorder.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  That is 
what occurred here.  After the veteran filed his October 2000 
claims, the RO sent him two June 2001 VCAA letters, one of 
which addressed the issue of service connection for hepatitis 
C, and the other of which related to the other issues, prior 
to adjudicating these claims in June 2002.  Similarly, after 
the veteran filed his March 2003 petition to reopen his 
previously denied claim for service connection for cervical 
spine DJD, the RO sent him an April 2003 VCAA letter prior to 
adjudicating that petition to reopen in August 2003.  Thus, 
the RO provided VCAA notification to the veteran prior to its 
initial adjudications of his claims. 

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  According to GC, Pelegrini did not 
require that VCAA notification contain any specific "magic 
words," and allowed for the VCAA notification requirements 
to be satisfied by a document such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), as long 
as the document meets the four content requirements listed 
above.  VAOPGCPREC 7-2004, at 3.  See also Mayfield, 444 F.3d 
at 1333 ("The statute and regulation are silent regarding 
the format to be used for the required notification").

The RO's June 2001 and April 2003 letters met the notice 
requirement.  In the June 2001 VCAA letter relating to most 
of the issues, the RO told the veteran that it was working on 
his service-connection, increased ratings, and TDIU claims 
and explained how to establish entitlement to service 
connection and a TIDU.  Although the letter did not 
specifically indicate how to establish entitlement to an 
increased rating, it did state that the RO needed to review 
medical evidence for recent treatment for his service-
connected disabilities, thus indicating that the veteran had 
to submit medical evidence regarding the severity of his 
service-connected disabilities.  The letter also indicated 
the information or evidence needed from the veteran and VA's 
duty to assist him in obtaining evidence in support of his 
claims.  The RO also wrote, on page 3 of the letter: "[T]ell 
us about any additional information or evidence that you want 
us to try to get for you."

In addition, while this appeal was pending, the Court decided 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service-connection, increased ratings, and TDIU claims, he 
was not provided with information regarding effective dates.  
Despite this lack of notice, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As to the petitions to reopen, service-connection 
claims, and increased ratings claims that the Board will 
deny, any question as to the appropriate disability ratings 
or effective dates to be assigned is rendered moot, as there 
are no new ratings or effective dates to assign.  As to the 
increased rating granted for the veteran's anxiety disorder, 
the Board will not assign an effective date for this 
increase, so the RO will have the opportunity to provide 
information regarding effective dates prior to its assignment 
of an effective date for the increase.

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006), the Court held that VA must inform claimants 
of the unique character of the evidence and information that 
is necessary to reopen the claim, i.e., new and material 
evidence, and of the evidence and information that is 
necessary to establish his entitlement to the underlying 
benefit sought in the claim.  Kent, slip op. at 9.  The RO 
essentially complied with this requirement.  In its June 2001 
letter, it defined new and material evidence and explained 
what was required to establish entitlement to service 
connection.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service medical records, including those 
relating to the veteran's Social Security Administration 
(SSA) disability determination and his PRANG service.  As 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received, VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Petitions to Reopen

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis will be 
evaluated, in the context of the entire record, and to 
warrant reopening this evidence "must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, but only as to 
petitions to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001).  Other than the petition 
to reopen the claim for service connection for cervical spine 
DJD, the veteran filed the claims at issue on this appeal in 
October 2000, prior to this date, so the former definition of 
new and material evidence at 38 C.F.R. § 3.156(a) applies.  
According to the old definition, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In April 1999, the RO denied the veteran's claims for service 
connection for right shoulder arm myositis, a brain disorder, 
multiple skin disorders, a dental condition, and also denied 
his petition to reopen his previously denied claim for 
service connection for high blood pressure.  The veteran was 
notified of that decision in a letter dated later that month, 
and apprised of his procedural and appellate rights, but he 
did not timely appeal.  The unappealed April 1999 decision 
became final and binding based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2005).  And, because the veteran 
did not appeal, there must be new and material evidence since 
that decision to reopen any of those claims.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2000).  See also Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The claims for service connection for right shoulder 
myositis, a brain disorder, and multiple skin disorders that 
were denied in April 1999 were based on the theory that they 
were due to an undiagnosed illness.  Service connection is 
available on a presumptive basis for a "qualifying chronic 
disability" resulting from an undiagnosed illness or 
combination of illnesses that became manifest during active 
duty in Southwest Asia during the Persian Gulf War.  The 
veteran had active duty in Southwest Asia during the Persian 
Gulf War.  The statutes and regulation define "qualifying 
chronic disability" as a chronic disability resulting from 
any of the following (or any combination of any of the 
following): An undiagnosed illness; a medically unexplained 
chronic multisymptom illness that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that VA 
determines warrants a presumption of service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2005).  The statute and regulation specify chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002); 38 C.F.R. § 3.317(a)(2)(i)(B) 
(2005).

Where service connection is denied on a presumptive basis, 
the claim should also be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military or during ACDUTRA or INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Generally, to establish service connection, 
a veteran "must show (1) a current disability; (2) an in-
service precipitating disease, injury or event; and (3) nexus 
between the current disability and the in-service events." 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997)).  In addition, certain 
disorders will be presumed to have been incurred in service 
if manifested to a compensable degree within a specified 
presumptive period following service.  38 U.S.C.A. §§1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Disabling hypertension and arthritis including DJD are 
chronic diseases that are presumed to be service connected if 
it manifests to a degree of ten percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2005).


Right Shoulder Myositis

The April 1999 rating decision denied the claim for service 
connection for right shoulder myositis because the SMRs and 
post-service medical records, including the Persian Gulf War 
protocol examination, were silent as to a right shoulder 
disorder, including myositis, and the February 1999 VA 
examination diagnosed right shoulder myositis, thus 
indicating that this was neither an undiagnosed illness, a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, or one of the specified 
diagnosed illnesses found by VA to warrant presumptive 
service-connection.

None of the evidence submitted since the April 1999 rating 
decision indicates otherwise.  The November 2000 VA 
examination diagnoses lumbar myositis, but does not relate to 
the right shoulder.  April 2003 VA outpatient treatment 
(VAOPT) notes indicate joint pain or swelling of the 
musculoskeletal system without indicating the affected 
portion of that system, and also contain musculoskeletal 
findings of range of motion intact, muscle tone adequate, and 
no deformities.  This evidence does not show that the veteran 
suffers from an undiagnosed right shoulder disorder or that 
his diagnosed right shoulder myositis was related to service.  
Therefore, the evidence submitted since the last denial of 
the claim for service connection for right shoulder myositis 
due to an undiagnosed illness is not new and material because 
it is either cumulative or redundant, does not bear directly 
and substantially on the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  The petition to 
reopen the claim for service connection for right shoulder 
myositis must therefore be denied.


Brain Disorder

The April 1999 rating decision also denied service connection 
for a brain disorder claimed as due to an undiagnosed illness 
or environmental hazard because there was no evidence of a 
brain disorder in the SMRs, post-service medical records,  or 
the Persian Gulf War protocol examination.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim").  None of the evidence 
submitted since the April 1999 denial shows otherwise.  The 
November 2000 VA psychiatric examination, there was no 
diagnosis of a brain disorder, the veteran's memory was good, 
he was oriented to time, place, and person, and the only 
diagnosis was generalized anxiety disorder.  Similarly, the 
April 2003 VAOPT notes reflect that the neuropsychiatric 
examination was negative, neurologic examination showed no 
gross motor and sensory deficits, and the only diagnoses were 
PTSD, high blood pressure, and chronic back and cervical 
pain.  Thus, the evidence submitted does not show a current 
brain disorder, and is therefore not new and material.  The 
petition to reopen the claim for service connection for a 
brain disorder must therefore be denied.



Skin disorders

The April 1999 denial of the claim for service connection for 
multiple skin disorders was denied because the SMRs were 
silent as to findings of a skin rash or skin disorder, VAOPT 
records showed only a sebaceous cyst in 1997, many years 
after service, and the May 1993 Persian Gulf War protocol 
examination and February 1999 VA examinations diagnosed 
dermatophylous pedis, intertigo, tinea pedis, tinea ungium, 
and tinea manum.  The claim for service connection for skin 
disorders as an undiagnosed illness was denied because all of 
these skin disorders were diagnosed illnesses and were not on 
the list of those VA found to warrant presumptive service 
connection and there was no indication that the diagnosed 
skin disorders were related to service.

None of the evidence received since the April 1999 denial 
indicates otherwise.  The April 2003 VAOPT notes indicated 
that the skin examination was negative for rashes and skin 
discoloration, and also indicated that there was no dryness 
or lesion observed.  Neither this nor any other evidence 
received since the April 1999 denial shows that the veteran 
suffers from an undiagnosed skin disorder or that his 
diagnosed skin disorders are related to service.  Thus, the 
evidence received since the April 1999 denial of the 
veteran's claim for service connection for multiple skin 
disorders is either cumulative or redundant, does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The petition to reopen the claim for service connection for 
multiple skin disorder must therefore be denied.


High Blood Pressure

The April 1999 denial of the petition to reopen the claim for 
service connection for high blood pressure was based on a 
lack of blood pressure readings from service, there were no 
medical records indicating high blood pressure within the 
one-year presumptive period, the VAOPT notes from August 1997 
showed only complaints of this disorder many years after 
service, and the May 1993 Persian Gulf War protocol 
examination contained a blood pressure reading of 130/80, 
which does not constitute high blood pressure.  See 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101 (2005).

The evidence received since the April 1999 denial does not 
relate to any of these bases for the previous denial of the 
petition to reopen.  For example, the April 2003 VAOPT notes 
only diagnosed high blood pressure, and did not indicate that 
this disorder had arisen within the one-year presumptive 
period or was otherwise related to service.  Thus, this 
evidence is either cumulative or redundant, does not bear 
directly and substantially upon the matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has not been received since the 
April 1999 denial of the petition to reopen the claim for 
service connection for high blood pressure, the current 
petition to reopen must also be denied.


Dental Condition

The April 1999 denial of the veteran's claim for service 
connection for a dental condition noted that the SMRs were 
silent for treatment of dental disorders, and that post-
service dental records indicated gingivitis.  As none of the 
evidence submitted since the April 1999 denial indicates 
otherwise or relates to a dental condition, it is either 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim and is 
thus not new and material.  The petition to reopen the claim 
for service connection for a dental condition must therefore 
be denied.


Cervical Spine DJD

In March 1996, the RO denied the veteran's claim for service 
connection for cervical spine DJD.  The veteran was notified 
of that decision in a letter dated later that month, and 
apprised of his procedural and appellate rights, but he did 
not timely appeal.  The unappealed March 1996 decision became 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103 (2005).  And, because the veteran did not 
appeal that decision, there must be new and material evidence 
since that decision to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

The veteran filed his petition to reopen the claim for 
service connection for cervical spine DJD in March 2003, so 
the new standard for determining whether new and material 
evidence has been received applies.  According to the revised 
38 C.F.R. § 3.156(a), new evidence means existing evidence 
not previously submitted to agency decisionmakers, and 
material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence must not be cumulative or redundant 
of evidence previously on file at the time of the last denial 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R § 3.156(a) (2005).

The March 1996 denial indicated that the veteran had been 
diagnosed with cervical spine DJD but there was no evidence 
that it occurred in or was caused by service or ACDUTRA or 
INACDUTRA or that it arose within the one-year presumptive 
period.  Evidence previously submitted included July 1993 
treatment records for an injury that the veteran stated he 
had suffered from a motor vehicle accident during PRANG 
ACDUTRA exercises.  The RO found that at the time of the 
accident there was no diagnosis of or treatment for a 
cervical spine disorder, and those records contain a 
"negative" finding as to the cervical spine.  They also 
note spondylytic changes, but this was more than one year 
after separation from service.  None of the evidence received 
since that denial indicates that the veteran's cervical spine 
DJD was incurred in or caused by service or ACDUTRA or 
INACDUTRA or arose within the one-year presumptive period.  
There is a December 1996 Puerto Rico National Guard 
memorandum that indicates that the veteran did not attend any 
drills or receive federal pay due to the injury he suffered 
during "State Active Duty."  This evidence is not material, 
however, because the RO had already presumed or determined 
that the accident and injury occurred during ACDUTRA, so the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating it.  Moreover, neither the October 1998 VA 
examination nor the November 2000 VA spine examinations 
diagnosed any cervical spine disorder, and January 1995 and 
November 2002 cervical spine MRIs only noted degenerative 
changes, disc protrusion, and compression of various portions 
of the cervical spine without discussing their etiology.  
Similarly, the records of the Social Security Administration 
(SSA) disability determination contain extensive discussion 
of the cervical spine disorder, but none of these records 
indicate that the disorder relates to the veteran's military 
service or ACDUTRA or INACDUTRA or arose within the one-year 
presumptive period.

Thus, the evidence received since the March 1996 denial of 
the claim for service connection for cervical spine DJD only 
confirms that the veteran has this disorder but does not 
indicate that it is related to service or ACDUTRA or 
INACDUTRA or arose within the one-year presumptive period.  
This evidence therefore does not relate to an unestablished 
fact necessary to substantiate the claim, is either 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim; it is thus not new 
and material.  The petition to reopen the claim for service 
connection for cervical spine DJD must therefore be denied.


Service Connection Claims

Headaches

There are no notations in the SMRs of any headaches or 
related problems.  At the January 1970 VA examination, the 
neurological examination was normal.  Moreover, neurologic 
examination was also normal and the veteran indicated that he 
did not have and had never had frequent or severe headache at 
the September 1980 quadrennial examination, the May 1982 
quadrennial examination, the November 1986 quadrennial 
examination, and the May 1991 separation examination.  No 
headaches or neurological problems were noted at the November 
1994 VA examination.  In addition, the April 2003 VAOPT notes 
indicate that review of the veteran's head was negative for 
headaches.  Thus, the veteran does not appear to have a 
current headache disorder.  See Brammer v. Derwinski, 3 Vet. 
App. at 225.  Moreover, to the extent that the veteran is 
competent to testify that he experiences headaches, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the above 
evidence reflects that they are not related to service.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for headaches, the benefit-of-
the-doubt doctrine is not for application, and this claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


Generalized Joint and Muscle Pain

"[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  See also Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1362 (Fed. Cir. 2001) (declining to reach the question 
whether Sanchez-Benitez's pain was statutorily compensable, 
and dismissing in part and vacating in part Sanchez-Benitez 
v. West on other grounds).  As the veteran's claims for 
generalized joint and muscle pain do not identify an 
underlying malady or condition (as opposed to symptoms 
relating specifically to the lumbar spine disorder for which 
the veteran has been granted service connection), these 
service-connection claims must be denied.  As the 
preponderance of the evidence is against the claim for 
service connection for generalized joint and muscle pain, the 
benefit-of-the-doubt doctrine is not for application, and 
these claims must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. at 519-20.


Gastrointestinal Disorder

Although the veteran complained of stomach pain, nausea, and 
vomiting during service, there was no evidence of 
gastrointestinal problems at the September 1980 quadrennial 
examination, the May 1982 quadrennial examination, the 
November 1986 quadrennial examination, and the May 1991 
separation examination.  Thus, any gastrointestinal symptoms 
during service were acute and transitory and resolved without 
residual disability.  Moreover, although the veteran 
complained of left upper quadrant pain and discomfort at the 
November 1998 and November 2000 VA examinations, the April 
2003 VAOPT notes indicate that review of the gastrointestinal 
system was negative for symptoms including dysphagia, 
abdominal pain, nausea, and vomiting.  Thus, there is no 
evidence that the veteran currently has a gastrointestinal 
disorder.  Brammer v. Derwinski, 3 Vet. App. at 225.

The evidence thus reflects that the veteran's 
gastrointestinal-related symptoms during service were acute 
and transitory and resolved without residual disability, and 
that he does not currently have a chronic gastrointestinal 
disorder.  As the preponderance of the evidence is against 
the claim for service connection for a gastrointestinal 
disorder, benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. at 519-20.


Atrophy of Testes

There were no notations regarding the veteran's testes in the 
SMRs.  Although there was a moderate left varicocele at the 
January 1970 VA examination, the genitourinary system was 
normal at the September 1980 quadrennial examination, the May 
1982 quadrennial examination, the November 1986 quadrennial 
examination, and the May 1991 separation examination.  The 
November 1994 VA examination indicated that there were normal 
external genitalia for age and sex, and subsequent VA 
examinations and treatment notes did not indicate any 
abnormalities of the testes.  Thus, the evidence reflects 
that the veteran has not had and does not currently have 
atrophy of the testes, and the moderate left varicocele was 
acute and transitory and resolved without residual 
disability.  As the preponderance of the evidence is against 
the claim for service connection for atrophy of testis, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. at 
519-20; Brammer v. Derwinski, 3 Vet. App. at 225.




Hepatitis C

Although the veteran had hepatitis B in service, there is no 
indication in the SMRs or at the September 1980 quadrennial 
examination, the May 1982 quadrennial examination, the 
November 1986 quadrennial examination, or the May 1991 
separation examination that he had Hepatitis C.  The January 
1970 VA examination diagnosed infectious hepatitis, resolved.  
At the November 1998 VA examination, liver function 
laboratory tests indicated hepatitis B and hepatitis A, 
resolved, with no diagnosis of hepatitis C and all other lab 
tests within normal limits.  There were similar results at 
the November 2000 VA examination, and there was no indication 
of hepatitis C in the April 2003 VAOPT notes.  Thus, the 
evidence reflects that the veteran does not have and has not 
had hepatitis C.  As the preponderance of the evidence is 
against the claim for service connection for hepatitis C, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. at 
519-20; Brammer v. Derwinski, 3 Vet. App. at 225.


Sleep Disorder

There are no notations regarding a sleep disorder in the 
SMRs.  Although the veteran complained of tiredness at the 
January 1970 VA examination, there was no diagnosis of a 
sleep disorder.  Nor was there any indication of a sleep 
disorder at the September 1980 quadrennial examination, the 
May 1982 quadrennial examination, the November 1986 
quadrennial examination, or the May 1991 separation 
examination.  There was also no indication of a sleep 
disorder at the November 1994, November 1998, or November 
2000 VA examinations or in the April 2003 VAOPT notes.  As 
the preponderance of the evidence reflects that the veteran 
does not have and has not had a sleep disorder, the benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for a sleep disorder must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 519-20; Brammer 
v. Derwinski, 3 Vet. App. 225.

Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the case of the veteran's claims for increased ratings for 
infectious hepatitis (also termed hepatitis B) and anxiety 
reaction, service connection had previously been established 
and an increase in the ratings for these disabilities is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Infectious Hepatitis

The veteran's infectious hepatitis, also termed hepatitis B, 
is rated under 38 C.F.R. § 4.114, DC 7345 (2005).  The 
criteria for evaluation of chronic liver disease, including 
hepatitis B under DC 7345, were revised, effective July 2, 
2001.  See 66 Fed Reg. 29486-01 (May 31, 2001).  Under the 
prior version, nonsymptomatic hepatitis is rated 0 percent 
disabling, and hepatitis with demonstrable liver damage with 
mild gastrointestinal disturbance is rated 10 percent.  Under 
the revised DC 7345, nonsymptomatic liver disease is rated 0 
percent, and intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period, warrants a 10 percent rating.

Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).  However, the veteran is not entitled to a higher, 
10 percent rating under either version.  At the November 1998 
VA liver examination, the veteran indicated he was not 
undergoing treatment for his hepatitis.  He stated that he 
experienced occasional upper left quadrant pain associated 
with abdominal distention, approximately once per week, and 
also complained of fatigue, weakness, depression, and 
anxiety.  He did not, however, indicate that he experienced 
anorexia, and there was no evidence of anorexia on 
examination, with the examiner noting that there was no 
history of weight changes or malnutrition.  Moreover, the 
liver was found to be of normal size and there were no signs 
of liver disease.  At the November 2000 VA examination, the 
veteran denied fatigue and weakness and noted only occasional 
left upper quadrant discomfort not associated with other 
symptoms.  There was again no history of weight loss or 
malnutrition, liver size was normal, and there were no signs 
of liver disease on examination.  The April 2003 VAOPT notes 
indicated that review of the gastrointestinal system was 
negative for symptoms including abdominal pain, nausea, and 
vomiting.

The evidence thus reflects that the veteran's hepatitis was 
nonsymptomatic, with no physical signs of liver disease, 
warranting a noncompensable rating.  Moreover, even when the 
veteran complained of symptoms at the November 1998 VA 
examination, he did not indicate that he had fatigue malaise 
and anorexia, all of which are necessary for a 10 percent 
rating under the revised criteria.  Nor did the veteran 
indicate that he had incapacitating episodes, which could 
warrant a higher rating under this diagnostic code.  As the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his hepatitis, the benefit-of-
the-doubt doctrine is therefore not for application, and this 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).

Anxiety Disorder

The veteran's anxiety disorder is rated under 38 C.F.R. 
§ 4.130, DC 9400 (2005), applicable to generalized anxiety 
and rated pursuant to the general rating formula for mental 
disorders.  Under the general rating formula, a 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication; a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The November 2000 VA examination and May 2003 VAOPT notes 
reflect that the veteran is entitled to a rating of 30 
percent, but no higher, for his PTSD.  While his mood was 
only slightly anxious and his memory was good at the November 
2000 VA examination, he was depressed and had poor recent and 
immediate memory according to the April 2003 VAOPT notes.  
The evidence thus reflects that the veteran has symptoms from 
both the 10 and 30 percent criteria.  With reasonable doubt 
resolved in his favor, the veteran's symptoms more closely 
resemble those in the 30 percent criteria and he is therefore 
entitled to the higher, 30 percent rating.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2005).  He 
is not, however, entitled to an even higher, 50 percent 
rating, because there was no indication at the November 2000 
VA examination, in the May 2003 VAOPT notes, or elsewhere of 
flattened affect, problematic speech, weekly panic attacks, 
or the other symptoms listed in the 50 percent criteria.  
38 C.F.R. § 4.7 (2005).  Thus, the claim for a rating higher 
than 10 percent must be granted to the extent indicated.


ORDER

The petition to reopen the claim for service connection for 
right shoulder myositis, to include as due to an undiagnosed 
illness, is denied.

The petition to reopen the claim for service connection for a 
brain disorder, to include as due to an undiagnosed illness, 
is denied.

The petition to reopen the claim for service connection for 
multiple skin disorders, to include as due to an undiagnosed 
illness, is denied.

The petition to reopen the claim for service connection for 
high blood pressure is denied.

The petition to reopen the claim for service connection for a 
dental condition is denied.

The petition to reopen the claim for service connection for 
cervical spine DJD is denied.

The claim for service connection for headaches is denied.

The claim for service connection for generalized joint pain 
is denied.

The claim for service connection for generalized muscle pain 
is denied.

The claim for service connection for a gastrointestinal 
disorder is denied.

The claim for service connection for atrophy of the testes is 
denied.

The claim for service connection for hepatitis C is denied.

The claim for service connection for a sleep disturbance is 
denied.

The claim for a compensable rating for infectious hepatitis 
is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 30 percent, but no 
higher, is granted for an anxiety disorder.


REMAND

Subsequent to the June 2002 denial of the veteran's claim for 
a rating higher than 60 percent for his L4-S1 herniated 
nucleous pulposus, rated at that time under 38 C.F.R. 
§ 4.71a, DC 5293, applicable to intervertebral disc syndrome 
(IVDS), the criteria for evaluating disabilities of the spine 
were changed twice.  First, the criteria in effect for 
evaluating disabilities under 38 C.F.R. § 4.71a (2002), 
including DC 5293 ("the old criteria"), were revised 
effective September 23, 2002.  See 38 C.F.R. § 4.71a, DC 5293 
(2003) ("the interim criteria"). Subsequently, they were 
revised effective September 26, 2003, at which time the 
diagnostic codes were renumbered, including the renumbering 
of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, DC 5243 (2005) ("the 
new criteria").  

Under the interim criteria, where a spine disorder may affect 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations. 
Or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes.   The new criteria 
include the same language from the interim criteria for 
rating IVDS based on the number of incapacitating episodes. 
Prior to this language, the new criteria contain a new 
general rating formula for diseases and injuries of the 
spine, including IVDS.  The new criteria states that the new 
rating formula applies to the renumbered diagnostic codes 
(5235 to 5243), unless 5243 is evaluated under the Formula 
for Rating IVDS based on incapacitating episodes.  It also 
provides for the veteran to receive an evaluation based on 
combining all manifestations of the disability under 38 
C.F.R. § 4.25 (2005) if that will result in a higher 
evaluation. The new criteria contain specific range of motion 
figures, and Note 2 explains what is considered normal range 
of motion for purposes of the governing regulations.

The veteran should be afforded a new VA examination to assess 
his L4-S1 herniated nucleous pulposus in light of the revised 
criteria.  Moreover, since a claim for a TDIU depends in part 
the level at which the veteran's service-connected 
disabilities are evaluated, that claim is "inextricably 
intertwined" with the claim for an increased rating for the 
L4-S1 herniated nucleous pulposus.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2005); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  This claim should therefore be remanded as 
well.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a new VA 
examination to determine the severity of 
his L4-S1 herniated nucleous pulposus in 
light of the old, interim, and new 
criteria described above.  The claims 
folder must be made available to the VA 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should describe in detail 
all symptoms of the veteran's L4-S1 
herniated nucleous pulposus including 
those described in the old, interim, and 
new criteria.  The examiner should also 
indicate the extent that the veteran may 
have additional functional impairment 
above and beyond the limitation of motion 
objectively demonstrated, such as during 
times when his symptoms are most 
prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), 
weakness, premature or excess 
fatigability, and incoordination.

The examiner should also indicate whether 
the veteran is unable to secure or follow 
a substantially gainful occupation due to 
his service-connected disabilities.  

2.  Then, review any additional evidence 
and readjudicate the claims for an 
increased rating for L4-S1 herniated 
nucleous pulposus and for a TDIU under 
all appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


